Citation Nr: 0716990	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  02-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a lumbar strain.

2.  Entitlement to service connection for a urinary 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1991.  The veteran served in the National Guard in 
Arkansas from September 1996 to September 2000, with periods 
of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to 
service connection for a urinary condition, and a March 2002 
rating decision that granted service connection for residuals 
of a lumbar strain, and assigned a 20 percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By order dated in August 2006, the Court of Appeals for 
Veterans Claims (Court) vacated the Board's February 2006 
decision, as the veteran purportedly submitted VA clinical 
treatment records dated weeks before the Board's decision, 
but not considered in that decision.  As VA has constructive 
knowledge of records that are in its possession, the Court 
remanded the claims to the Board for further proceedings. 

The submitted records include VA x-ray reports dated in 
December 2006 and a VA spine examination report dated in 
January 2007.  Outpatient clinical records date only to July 
2005.  An effort must be made to retrieve any outstanding 
medical evidence currently in the VA's possession.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient clinical records from 
any facility at which the veteran has been 
treated, to include the Central Arkansas 
Veterans Healthcare System, John L. McClellan 
Memorial Veterans Hospital, from July 2005 to 
the present.

2.  Thereafter, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and her representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

